Citation Nr: 1130649	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-32 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for residuals of bilateral eye infections (bilateral eye disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1970 to December 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied reopening a previously denied claim for service connection for a bilateral eye disability.  

Although the RO addressed the claim of service connection for a bilateral eye disability in the August 2008 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  The Board has characterized the claim accordingly.

In February 2011, the Veteran testified at a Travel Board hearing in Montgomery, Alabama, conducted before the undersigned Acting Veterans Law Judge.  
A transcript of this hearing is of record.  

The matter of entitlement to service connection for a bilateral eye disability based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An RO rating decision in January 2006 denied service connection for a bilateral eye disability.

2.  The evidence associated with the claims file subsequent to the January 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a right eye disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2006 RO decision which denied service connection for a bilateral eye disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been received, the claim of service connection for a bilateral eye disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant of the portion of the new and material evidence claim being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or assistance is harmless.  

New and Material Evidence - Legal Criteria

In a January 2006 rating decision, the RO denied the Veteran's claim for service connection for a bilateral eye disability.  The Veteran did not file a timely appeal and the January 2006 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In January 2008, the Veteran filed to reopen service connection for a bilateral eye disability.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective for all claims to reopen filed on or after August 29, 2001.  The instant claim to reopen was filed after that date, and the new definition applies.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Bilateral Eye Disability

The evidence of record at the time of the January 2006 rating decision included statements from the Veteran, his service treatment records, as well as post-service VA medical records which cover a period through 2006.  In the January 2006 rating decision, the Board denied the appeal for service connection for a bilateral eye disability, finding a lack of a current disability.  As such, for evidence to be new and material, it would have to tend to show that the Veteran has a current bilateral eye disability.

Briefly reviewing the evidence received since the January 2006 rating decision, in an October 2007 private medical record, the private examiner diagnosed vitreous floaters as secondary to vitreous liquidation in both eyes.  The private examiner also opined that the symptoms of floaters may be stress related as a direct result of his active military service.  The Veteran also submitted lay statements that show he had suffered from bilateral eye disability symptoms since returning from active military service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.

Based on this additional evidence, the Board finds that the evidence received since the January 2006 rating decision regarding the Veteran's respective claim for service connection for bilateral eye disability is new and material, as it relates to unestablished facts necessary to substantiate this claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the evidence is new and 

material, and service connection for a bilateral eye disability must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral eye disability is reopened; to this extent only, the appeal is granted.


REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claim for service connection a bilateral eye disability.  Specifically, the Veteran should be given a VA medical examination to determine the nature and etiology of any current bilateral eye disability.

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

The Board also notes that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal as provided by 38 U.S.C.A. § 7104.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter as to the reopened claim for service connection for a bilateral eye disability.

2.  The RO should schedule the Veteran for a VA eye examination to determine the nature and etiology of the claimed bilateral eye disability.  The claims folder should be made available to the examiner for review.  After an interview of the Veteran regarding his medical history, all tests and studies required to respond to the following questions should be accomplished.  The examiner is request to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral eye disability began during service or is otherwise linked to some incident of active duty.  The examiner is requested to provide a rationale for any opinion provided.  

3.  After completion of the foregoing and all other necessary development, the RO should readjudicate the reopened claim for service connection for a bilateral eye disability.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


